Citation Nr: 1046963	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for calcified 
pleural plaques, from July 6, 2005 through August 1, 2010.

2.  Entitlement to an initial staged rating in excess of 30 
percent for calcified pleural plaques, from August 2, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.D., spouse




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
December 1953.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  The 
January 2006 rating decision granted service connection for the 
disability at issue, and assigned a noncompensable initial 
rating, effective from July 6, 2005.

In June 2006, the Veteran and a witness testified before a 
Decision Review Officer (DRO) in Detroit, Michigan.  A transcript 
of that hearing is of record.

The issue of an initial compensable rating for calcified pleural 
plaques was previously before the Board in August 2009 when the 
Board denied the Veteran's claim.  The Veteran appealed the 
August 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 2010, 
the Court vacated the Board's August 2009 decision and remanded 
the case to the Board for further development consistent with a 
Joint Motion for Remand (JMR).  In July 2010, the Board remanded 
the case for further development.  While in remand status, 
additional VA examination was conducted, additional private 
clinical evidence was received, and a September 2010 rating 
decision assigned a 30 percent staged initial rating from August 
2, 2010.  The Board finds that there has been substantial 
compliance with the Board's July 2010 remand.

The case currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating assignment.  Analysis of this issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for the 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26.  In 
September 2010, during the pendency of the appeal, the RO granted 
the Veteran a 30 percent evaluation effective from August 2, 
2010, the date of a VA examination addendum report; thus, the 
original issue before the Board has been re-characterized as two 
issues.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  From July 6, 2005 through August 1, 2010, the Veteran's 
calcified pleural plaques disability was manifested by complaints 
of shortness of breath with no medication or hospitalization 
required for the disability; objectively, the Veteran had 
pulmonary function test results indicating Forced Vital Capacity 
(FVC) of 106, 99, and 92 percent predicted and Diffusion Capacity 
of the Lung for Carbon Monoxide (DLCO) of greater than 100 
percent predicted. 

2.  From August 2, 2010, the Veteran's calcified pleural plaques 
disability was manifested by complaints of shortness of breath 
with no medication or hospitalization required for the 
disability; objectively, the Veteran had a FVC of 74 percent 
predicted and a DLCO of greater than 100 percent predicted. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for calcified 
pleural plaques, for the period from July 6, 2005 through August 
1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 
4.97, Diagnostic Codes 6825-6833.

2.  The criteria for a staged initial rating in excess of 30 
percent for calcified pleural plaques, from August 2, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.321, 4.97 Diagnostic Codes 6825-6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his 
calcified pleural plaques.  Because the January 2006 RO decision 
granted the Veteran's claim of entitlement to service connection, 
that claim was substantiated.  His filing of a notice of 
disagreement to the January 2006 initial rating assignment does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The November 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating interstitial 
lung disease (38 C.F.R. § 4.97).  The Veteran was thus informed 
of what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings.  Therefore, the 
Board finds that the Veteran has been informed of what was 
necessary to achieve a higher rating for the service-connected 
disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA and private 
medical examination and treatment records, and the statements of 
the Veteran and his wife in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

In a July 2010 remand, the Board indicated that further 
development was required under VA's duty to assist.  
Specifically, the Board indicated that VA must request the 
Veteran to complete and return a provided VA Form 21-4142, 
Authorization and Consent to Release Information, for any medical 
treatment facilities in which he was treated or examined for his 
calcified pleural plaques, to include any records from Dr. W.D. 
from 2005 to present.  The Board further noted that, upon 
authorization or medical release, the AOJ should request and 
associate with the claims file, the Veteran's treatment reports.  
In VA correspondence from the AMC, dated in July 2010, the 
Veteran was requested to complete and return a provided VA Form 
21-4142 for each private health care provider and for any medical 
treatment facilities in which the Veteran was treated or examined 
for his calcified pleural plaques.  The correspondence 
specifically requested that the Veteran include any records from 
Dr. W.D. from 2005 to present.  The claims file does not reflect 
that the Veteran ever returned a completed VA Form 21-4142 or any 
records from Dr. W.D. pursuant to the July 2010 request; 
therefore, the Board finds that VA complied with the Board's 
remand and met its duty to assist.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations with respect to the Veteran's claim were obtained 
in September 2007 and July 2010.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate, as they are predicated on pulmonary 
function tests of the Veteran, and an interview with the Veteran 
regarding his reported symptoms.  The examination reports 
provided findings necessary for consideration in rating the 
disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  



Legal criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Rating Calcified Pleural Plaques

The Veteran's calcified pleural plaques were rated under the 
general rating formula for interstitial lung disease (diagnostic 
codes 6825 through 6833).  

Under this formula, the maximum 100 percent rating is assigned 
for Forced Vital Capacity (FVC) measured at less than 50 percent 
predicted; or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) measured at less than 40 
percent predicted; or maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardio respiratory limitation; 
or cor pulmonale or pulmonary hypertension; or requires 
outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 percent 
predicted; or DLCO (SB) measured at 40-55 percent predicted; or 
maximum exercise capacity of 15- 20 ml/kg/min oxygen consumption 
with cardio respiratory limitation. 

A 30 percent rating is assigned for FVC measured at 65-74 percent 
predicted; or DLCO (SB) measured at 56-65 percent predicted.

A 10 percent rating is assigned for FVC measured at 75-80 percent 
predicted; or DLCO (SB) measured at 66-80 percent predicted. 

During the pendency of the Veteran' appeal, VA amended the 
regulations concerning the respiratory system, effective October 
6, 2006.  The amended 38 C.F.R. § 4.96 clarifies the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran is service connected for calcified pleural plaques 
with a non-compensable evaluation from July 6, 2005 through 
August 1, 2010, and an evaluation of 30 percent disabling 
effective from August 2, 2010.  

From July 6, 2005 through August 1, 2010

Private medical correspondence dated in June 2005 from Dr. W.D. 
reflects that the Veteran had a CT scan which demonstrated 
bilateral pleural plaque with some evidence of calcifications.  
There was no evidence of any parenchyma involvement or pulmonary 
fibrosis.  It was noted that "[the Veteran] presently has no 
shortness of breath or dyspnea.  He has normal cough that is 
probably more related to sinus.  He denies any wheezing, weight 
loss, edema, chest pain or chest pressure, or orthopnea."  Upon 
physical examination, it was noted that the Veteran's lungs were 
clear, there were no crackles, rhonchi, wheezing, or dullness to 
percussion.  

A November 2005 VA examination report reflects that the Veteran 
reported that he had a cough productive of clear or yellow sputum 
several times during each day, and is short of breath going up 
two flights of stairs, but will also experience shortness of 
breath sometimes when he is just sitting.  Upon physical 
examination, it was noted that the Veteran's lungs were clear 
without wheezes, rales, or rhonchi.  His pulmonary function tests 
showed FVC of 106 percent after bronchodilator use and carbon 
monoxide diffusing capacity of the lungs of 107.  The examiner 
opined that the Veteran currently had no parenchymal infiltrates, 
pulmonary test abnormalities or other indications of asbestosis.  
A November 2005 addendum reflects FEV1 is mildly decreased, FVC 
is normal, and FEV1/FVC is normal.  No significant acute response 
to inhaled bronchodilators.  Flow volume curve is normal.  Airway 
resistance is normal, lung volume (TLC) is normal, RV/TLC is 
increased.  Diffusing capacity is normal.  The clinical 
interpretation was "pulmonary function tests are normal."

In May 2007, the Veteran and his spouse testified at a Decision 
Review officer hearing.  The Veteran testified that his pulmonary 
function had worsened since the November 2005 VA examination.  He 
testified that he gets tired when he goes up and down steps, and 
sometimes gets shortness of breath when sitting down.  He 
testified that he had not been hospitalized for this condition.  
He further testified that he gets shortness of breath when 
carrying groceries from his car to his condominium, and gets 
tired when walking.  He testified that he tries to walk two 
miles, but usually cannot walk that far.  

At the May 2007 DRO hearing, the Veteran's spouse testified that 
the Veteran has to rest after carrying things into the home and 
after walking.  

A VA report of a September 2007 general medical examination 
reflects that the Veteran stated that he does not use any kind of 
medication or inhalers for his breathing condition.  He does not 
use oxygen.  He reported that he has a productive cough on an 
occasional basis, and is short of breath with exertion.  He 
denied asthma or wheezing.  Upon physical examination, it was 
noted that his respirations were unlabored, his lungs were clear 
to auscultation, without rales or rhonchi.  There were no wheezes 
and breath sounds were not distant.  The report also includes 
pulmonary function tests from October 2007.  The results were as 
follows:

FEV1
%FEV1
FVC
%FVC
Ratio
02 
Sat
TLC%
DLCO%
3.46
83
4.77
95
73
98ra
96
122
4.05*
98
4.95*
99*
82*
 --
--
--

The "*" symbol indicates post bronchodilator values.

Private medical correspondence from Dr. W.D., dated in November 
2007, does not contain any pulmonary function test results or any 
clinical examination test results. 

In an informal hearing presentation, dated in June 2009, the 
Veteran's accredited representative requested that a new VA 
examination be scheduled as the Veteran averred that his 
breathing had become worse.  

Private medical correspondence from Dr. W.D., dated in June 2010 
reflects that the Veteran has been a patient of Dr. W.D. for five 
years.  It was reported that the Veteran complained of shortness 
of breath and exertional dyspnea, and a productive cough at 
times.  Pulmonary function tests performed in June 2010 were 
interpreted as showing mild restrictive lung disease.  As noted 
above, VA requested the Veteran to provide authorization for 
records from Dr.W.D. and any other medical treatment facility, 
but no such authorization has been provided by the Veteran.  Dr. 
W. D. did provide a June 2010 final diagnostic imaging report and 
a June 2010 pulmonary function test report from B.M.C., with his 
correspondence.  The imaging report reflects that a comparison 
with an October 2009 CT scan shows unchanged calcified and 
noncalcified plaques with the pleural surface within the chest.

The June 2010 private report reflects the following: 


Actual
Predict
ed
% Pred.
Post-
Bronch.
Actual
Post-
Bronch.
%Predict
ed
%Change
FVC
3.80
5.03
76
4.62
92
22
FEV1
3.08
3.65
84
3.88
106
26
FEV1/FVC
81
72
112
84
117
4
DLCOunc
29.46
39.07
75
--
--
--
DLCOcor

39.07
--
--
--
--
DL/VA
4,47
4.85
92
--
--
--

The report reflects that the Veteran reported dyspnea after any 
exertion, a productive cough, and no wheezing.

A statement by the Veteran, received by VA in July 2010, reflects 
that he has shortness of breath and requires resting after 
carrying groceries approximately 25 to 30 yards, daily walking 
(which he has reduced from 30 minutes to 15 minutes), working in 
a flower garden, walking one level of stairs, making his bed, 
golfing, and having some everyday conversations.   

A July 2010 VA examination report reflects that the Veteran 
reported a positive history of non-productive cough, clear 
productive cough, dyspnea on mild exertion, and sleep apnea.  The 
non-productive cough was once or several times daily.  It was 
noted that the Veteran reported that he can walk about 15 to 17 
minutes or about one mile, and that walking up one flight of 
stairs will make him short of breath, as will taking a shower.  
Upon clinical examination there was no evidence of abnormal 
breath sounds.

When applying the Veteran's November 2005 VA examination results 
to the above noted rating criteria, the results reflect that the 
criteria for a compensable evaluation have not been met.  His 
PFTs showed an FVC of 106 percent post-bronchodilator.  Post 
bronchodilator results are used in accordance with 38 C.F.R. 
§ 4.96(d)(4).  As noted above, a November 2005 addendum reflects 
that the Veteran's FVC was normal, FEV1/FVC was normal, and 
diffusing capacity was normal.  The clinical interpretation was 
"pulmonary function tests are normal."  Thus, the November 2005 
VA examination results do not provide any evidence that the 
criteria for a compensable evaluation have been met.

When applying the Veteran's October 2007 general examination 
results to the above noted criteria, the results reflect that the 
criteria for a compensable evaluation have not been met.  The 
Veteran's FVC was 99 percent post bronchodilator and his DLCO was 
122 percent.  Neither result warrants a compensable evaluation. 

When applying the private June 2010 PFT results to the above 
noted criteria, the results reflect that the criteria for a 
compensable evaluation have not been met.  The results reflect 
that the Veteran's FVC was 92 percent predicted post 
bronchodilator.  Such a result does not warrant a compensable 
evaluation.  The Veteran's DLCO was noted to be 75 percent 
predicted, which would indicate a 10 percent rating; however, the 
DLCO result is significantly different from an August 2, 2010 VA 
examination report, just two months later, in which the Veteran's 
DLCO was 124 percent predicted for uncorrected and 127 percent 
predicted for corrected, and noted to be normal.  It also differs 
significantly from the October 2007 results which indicated it 
was 122 percent predicted, and the November 2005 results which 
indicated it was 107 percent predicted.  The June 2010 result 
also provides an uncorrected DLCO (DLCOunc) result; without 
providing an accompanying corrected DLCO (DLCOcor) result, which 
would indicate a correction for predicted value made using the 
Veteran's hemoglobin.  Thus, the Board finds that the 75 percent 
predicted DLCO result in June 2010 is not evidence of a chronic 
DLCO corrected result, and does not provide probative evidence 
that the criteria for a compensable rating have been met. 

From August 2, 2010

An August 2, 2010 VA addendum report to the July 2010 VA 
examination report reflects the following results for pulmonary 
function testing:


Actual
Predict
ed
% Pred.
Post-
Bronch.
Actual
Post-
Bronch.
%Predict
ed
%Change
FVC
3.62
5.03
72
3.70
74
2
FEV1
2.82
3.65
77
3.10
85
10
FEV1/FVC
78
72
108
84
116
7
DLCOunc
33.08
26.63
124
--
--
--
DLCOcor
33.77
26.63
127
--
--
--
DL/VA
6.28
3.30
190
--
--
--

The examiner noted that FEV1 was mildly decreased, FVC was 
decreased, and FEV1/FVC is increased.  There was no significant 
acute response to inhaled bronchodilators.  The clinical 
interpretation was "mild restrictive ventilator defect with air 
trapping."  The clinician further noted that the normal DLCO and 
markedly elevated DL/VA are more consistent with the mild degree 
of restriction being due to obesity than to the clinical 
diagnosis of pulmonary fibrosis. 

The Veteran's FVC result of 74 percent predicted reflects that no 
more than a 30 percent rating is warranted from August 2, 2010.  
His corrected DLCO of 127 percent predicted also is not 
contemplated in the next higher evaluation.  The Board 
acknowledges that the Veteran and his spouse have stated that the 
Veteran gets tired when he goes up and down steps, and gets 
shortness of breath during various activities.  While the Veteran 
is competent to attest to his symptoms, it is significant to note 
that a schedular rating is derived from a mechanical application 
of the objective clinical findings on pulmonary function testing; 
rather, than the Veteran's subjective complaints, to the extent 
that such are not supported by the objective clinical findings.  

The Board has considered whether there is any other appropriate 
diagnostic code which would provide the Veteran with a more 
favorable rating, but finds that there is not. 

In sum, the preponderance of the evidence is against an initial 
staged rating in excess of 30 percent, from August 2, 2010.  The 
Board has considered the benefit of the doubt doctrine, but finds 
that the evidence is not so evenly balanced as to warrant its 
application.

Extraschedular

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, at any time during the rating periods on appeal, 
such that application of the regular schedular standards is 
rendered impracticable.  The medical records of evidence reflect 
that the Veteran denied hospitalization for his disability.  With 
regard to employment, the record reflects that the Veteran's 
shortness of breath would interfere with physical labor, but 
there is no indication that it would interfere with less 
strenuous employment.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  There is no evidence 
that the manifestations of the calcified pleural plaques 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability. See Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a compensable initial rating for calcified pleural 
plaques, from July 6, 2005 through August 1, 2010, is denied.

Entitlement to an initial staged rating in excess of 30 percent 
for calcified pleural plaques, from August 2, 2010, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


